Citation Nr: 0802047	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-43 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine (claimed as a back injury).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, and, if so, whether service connection for that 
disability is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus, and, if 
so, whether service connection for that disability is 
warranted


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
September 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In a July 2003 rating decision, the RO denied service 
connection for degenerative changes of the lumbar spine 
(claimed as a back injury); bilateral hearing loss; and 
tinnitus.  The veteran submitted a notice of disagreement in 
September 2003 only pertaining to the lumbar spine and a 
November 2004 statement of the case reflected the single 
issue.  The veteran perfected his appeal in December 2004 
regarding his claim for service connection for degenerative 
changes of the lumbar spine.

In a September 2004 decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
service connection for bilateral hearing loss and for 
tinnitus, which had been previously denied in an unappealed 
July 2003 rating decision.

In September 2006, the veteran and his wife testified during 
a Travel Board hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  During the 
hearing the veteran submitted additional evidence with a 
waiver of initial RO consideration.


The Board notes that the RO determined in an April 2006 
Statement of the Case (SOC) that new and material evidence 
had been received to reopen the previously denied claims of 
service connection for bilateral hearing loss and tinnitus.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); 
see also VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The veteran's degenerative changes of the lumbar spine 
are not due to any incident or event in active military 
service, and arthritis is not shown to have been manifested 
within one year after separation from service.

2.  Service connection was initially denied for bilateral 
hearing loss and for tinnitus in a July 2003 rating decision; 
the veteran was informed of this decision, with his right to 
appeal, and he did not appeal these issues.  

3.  The veteran filed to reopen claims for service connection 
for bilateral hearing loss and tinnitus in September 2003. 

4.  The evidence added to the record since the last prior 
denial of service connection for bilateral hearing loss and 
for tinnitus was not previously submitted to agency decision 
makers, relates to an unestablished fact necessary to 
substantiate each claim, and raises a reasonable possibility 
of substantiating each claim.

5.  The veteran does not have current bilateral hearing loss 
or current tinnitus that is due to any incident or event, 
disease or injury, in active military service.  

6.  Neither sensorineural hearing loss nor tinnitus, as an 
organic disease of the nervous system, was manifested to a 
compensable degree within one year after separation from 
service. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
changes of the lumbar spine (claimed as a back injury) have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The July 2003 RO decision denying service connection for 
bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  The July 2003 RO decision denying service connection for 
tinnitus is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

4.  Since new and material evidence has been received, the 
requirements to reopen the claim for service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  Since new and material evidence has been received, the 
requirements to reopen the claim for service connection for 
tinnitus have been met.   38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

6.  Bilateral hearing loss was not incurred or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

7.  Tinnitus was not incurred or aggravated by service, nor 
may tinnitus, as an organic disease of the nervous system, be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Petitions to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

The veteran's claims for service connection for bilateral 
hearing loss and tinnitus had previously been considered and 
denied in a July 2003 rating decision.  As the veteran did 
not appeal that decision, it is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 
20.1103.  The veteran sought to reopen his claims for service 
connection for bilateral hearing loss and tinnitus in 
September 2003.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).   Here, the last final denial of the claims of 
service connection for bilateral hearing loss and tinnitus 
was the July 2003 RO decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The evidence associated with the claims file at the time of 
the July 2003 rating decision did not include evidence 
showing the veteran was treated for or shown to have hearing 
loss or tinnitus during his active military service.

Evidence added to the claims file since the RO's July 2003 
denial includes written statements from the veteran's friends 
and family regarding the veteran never having hearing 
problems prior to service, but after service they observed 
that the veteran had to have the television extremely loud 
and people had to shout for him to hear them.  In addition, 
testimony from the veteran and his wife during the September 
2006 Travel Board hearing as to his ongoing bilateral hearing 
loss and tinnitus symptoms since service has been added to 
the record.  While the testimony by the veteran and his wife 
and statements by family members and friends are not 
competent to establish a link between his current bilateral 
hearing loss and/or tinnitus and the veteran's military 
service, a layperson is competent to offer statements of 
first-hand knowledge of continuing symptoms of bilateral 
hearing loss and tinnitus. Given the presumed credibility, 
the new evidence showing a continuity of symptoms post-
service raises a reasonable possibility of substantiating the 
claims for service connection, and is sufficient to reopen 
each claim.  However, adjudication of each the veteran's 
claims for service connection for bilateral hearing loss and 
for tinnitus does not end with the determination that new and 
material evidence has been received. The Board must now 
adjudicate the merits of each of the underlying service 
connection claims.


II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  To show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. See 38 C.F.R. § 3.303(b) (2007).

To establish service connection for the claimed disorder, the 
following must be present: medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, including arthritis and 
sensorineural hearing loss, service connection may be 
presumed to have been incurred in service if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2007).  Service connection may be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In May 2003, the records custodian reported that the 
veteran's service treatment records were "fire-related," 
that is, some may have been lost in a fire at the National 
Personnel Records Center; available service treatment records 
were sent to the RO.  In this case, the Board recognizes that 
not all of the veteran's service treatment records may be 
available for review.  As such., the Board has carefully 
considered the veteran's statements and testimony in regards 
to each of his claims for service connection.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Degenerative Changes of the Lumbar Spine

The veteran contends that his current degenerative changes of 
the lumbar spine are the result of in-service injury incurred 
in October 1952 after being hit by a car. 

There is no dispute that the veteran was hit by a car during 
service.  The veteran's service treatment records (STRs) 
include one from October 1952, which notes that the veteran 
was hit by a car, struck on the left buttock, and knocked to 
the ground.  He was taken to the Air Force Hospital and found 
to have an area of abrasion of the left elbow and a small 
laceration of the right palm.  There was no evidence of 
significant injury.   A few days after the accident, the 
veteran complained of a stiff back and aching.  An examiner 
noted tenderness over the right iliac.  In addition, the 
discharge examination in August 1955 reflects that the 
veteran complained of pain in the lumbar area on flexion and 
he was sent for orthopedic evaluation.  The veteran stated 
that he was hit in the back by an automobile three years ago 
and suffered bruises and abrasions.  Since that time, he 
complained of minor pains in the lower back area, every day.  
X-rays revealed old juvenile epiphytes of the thoracic 
region-stabilized and fusion C4-5 with old complaint C-5 
asymptomatic.  However, the lower back was normal.  It was 
noted by the examiner that he thought it was a mechanical 
defect.  Physical examination evaluated the spine as 
clinically normal.

This appeal turns on medical evidence concerning whether the 
veteran's present low back disability is at least as likely 
as not due to the in-service accident, or associated with 
back pain reported in service, or otherwise related to active 
duty.

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence.  See Owens 
v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) (Observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches).

Initially, the Board finds that it cannot be concluded that a 
chronic low back disability - arthritis -- was present in 
service or to the required degree within the initial post-
service year, so as to support granting service connection on 
the basis of presumptive service connection under 38 C.F.R. 
§§ 3.307 and 3.309(a).  Arthritis of the lumbar spine was not 
shown by x-ray in service or within one year thereafter.

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), particularly in light of the veteran's claims of 
continuous symptomatology since service and the supporting 
lay statements he has submitted.  While the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, the lack of evidence of treatment 
may bear upon the credibility of the evidence of continuity.  
The record here discloses a span of approximately 23 years 
without any clinical evidence to support any assertion of a 
continuity of symptomatology.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, after review of the medical opinions, the Board 
finds the conclusion in the December 2003 VA examination 
report more probative than those in the October 2005 and 
January 2006 private medical opinion letters. 

Considering Dr. Youkilis's October 2005 opinion, the Board 
notes that he provides the opinion that the veteran's 
symptoms of neck pain and bilateral shoulder pain were caused 
by a cervical spine disability and that the motor vehicle 
accident in service "may have" played a significant role in 
the development of such cervical spine symptoms.  First, the 
veteran's claim on appeal is for service connection for 
degenerative changes of the lumbar spine, not the cervical 
spine.  Thus, any nexus opinion relating an incident in 
service to current cervical spine symptoms speaks to a 
completely different disability then the lumbar spine 
disability that is the subject of this appeal, and is 
irrelevant.  Second, the doctor's statement lacks probative 
value because it is an opinion of mere possibility and not 
probability.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis also implied "may or may not" and was 
deemed speculative).  

In regards to the January 2006 opinion from G. D. Calvin, DO, 
to the extent that it, too, relates cervical spine symptoms, 
as opposed to lumbar spine symptoms, it is not relevant.  Dr. 
Calvin, however, refers both to "back" and to "neck" pain.  
Although he refers to the basis for his opinion, i.e., review 
of the veteran's military medical records and consultation 
notes from Dr. Youkilis, he does not explain why he reached 
the conclusion that the veteran's back pain is more than 
likely directly related to injuries sustained from being hit 
by a motor vehicle in service.  In addition, he refers only 
to back pain, not a diagnosed back disability.  Pain alone, 
without a diagnosed or identifiable malady or condition, does 
not in and of itself constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  As the opinion states a bare 
conclusion, it is unpersuasive.  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion. Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Additionally, in assessing 
the probative value of both private medical opinions, the 
Board found that the physicians' lack of access to the claims 
folder and the absence of thoroughness and detail of the 
opinions were unfavorable factors in weighing the opinions.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).
 
On the other hand, the Board finds that the December 2003 VA 
medical opinion is persuasive and assigns it great probative 
weight.  The opinion was rendered by a medical professional 
who examined the veteran and performed a complete review of 
the veteran's claims folder. See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Moreover, he specifically addressed the 
pertinent evidence of record, as well as the veteran's 
contentions.  Furthermore, the rationale underlying his 
opinions are reasonable and supported by the objective 
record.  Additionally, in arriving at his conclusion, the VA 
examiner was unequivocal in his opinion that the veteran's 
low back condition is not at all likely related to his 
military service, nor is it a residual of being struck by an 
automobile while in service.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board notes that the June 2003 VA examiner's opinion supports 
this opinion as well. 

While the veteran, his family, and his friends are competent 
to report a continuity of symptomatology, as they are lay 
persons, they are not competent to render an opinion 
regarding diagnosis or etiology.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

In conclusion, the Board finds that the evidence 
preponderates against the claim of service connection for 
degenerative changes of the lumbar spine (claimed as a back 
injury).  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, and the appeal must be 
denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



B.  Bilateral Hearing Loss and Tinnitus

In addition to the above, service connection for impaired 
hearing shall only be established when hearing status as 
determined by audiometric testing meets specified pure tone 
and speech recognition criteria.  Audiometric testing 
measures threshold hearing levels (in decibels) over a range 
of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993).

The determination of whether a veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The veteran contends that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma in service from 
his exposure to aircraft engines on the flight line.  His DD-
214 reflects that his most significant duty assignment was to 
the 19th Logistic Support Squadron, Kelly Air Force Base 
(AFB), Texas and that his military occupational specialty was 
an airline mechanic.  This is consistent with his assertion 
that he was exposed to loud noises on flight lines during his 
job assignment as an airplane mechanic.  The Board finds that 
the veteran's personnel records support his contentions that 
he likely had in-service noise exposure.

The veteran's STRs are silent as to complaints, findings, or 
diagnosis of any hearing loss, and included no in-service 
reference to auditory trauma.  His August 1951 enlistment 
medical examination and his August 1955 discharge medical 
examination reported normal hearing, with 15/15 in each ear 
using the whispered voice test.  These records clearly 
indicate that no hearing loss or tinnitus was shown in 
service.  The absence of in-service evidence of hearing loss, 
however, is not fatal to the claim, see Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
section 3.385) and a medically sound basis for attributing 
such disability to service may serve as a basis for a grant 
of service connection for hearing loss.  See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The Board finds that presumptive service connection cannot be 
established in this case, as there is no evidence of 
bilateral hearing loss or tinnitus manifest to a compensable 
degree within one year of separation from service.  The first 
manifestations of hearing loss are noted in a December 1981 
private hospital record, over 25 years after separation from 
service, and the first documented complaints of tinnitus are 
in connection with the veteran's April 2003 claim for VA 
disability benefits, over forty-five years after his 
separation from service.  Therefore, service connection for 
bilateral hearing loss or tinnitus on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  

The medical evidence does show, however, that the veteran 
currently has a bilateral hearing loss as defined by VA.  In 
this regard, the July 2003 VA audiological examination report 
shows puretone thresholds at 2000 Hertz in the right and left 
ears are 80 decibels.  The report of a December 2003 VA 
examination reflects puretone thresholds at 2000 Hertz in the 
right ear is 80 decibels and in the left ear is 75 decibels.  
See 38 C.F.R. § 3.385 (2007).  

Despite the findings of current bilateral hearing loss and 
tinnitus, however, the record does not support finding a 
nexus between the current bilateral hearing loss or tinnitus 
and service.  The VA examiners each reviewed the veteran's 
case file at the time of the July and December 2003 
audiological examinations.  The December 2003 VA examiner's 
opinion was that hearing tests showed that the veteran both 
entered and separated from the military with hearing within 
normal limits.  She found that since there was no findings of 
hearing loss or tinnitus on discharge examination, and in 
light of other complaints being clearly documented by the 
veteran at discharge, that it was not as least as likely as 
not that any hearing loss or tinnitus is related to military 
service.  In addition, the Board points out, as was also 
noted by the December 2003 VA examiner, that the passage of 
so many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that weighs against a claim for service connection.  Maxson 
v. Gober, 230 F.3d at 1333.  In sum, the Board finds that the 
only medical opinions on the matter of nexus weigh against 
each of the claims, none of the medical evidence currently of 
record includes any contrary opinion (i.e., one that actually 
supports any of the claims), and neither the veteran nor his 
representative has identified or alluded to the existence of 
any such opinion.  

During the September 2006 hearing, the veteran's 
representative argued that the whisper test does not 
accurately assess high-frequency hearing loss and that such a 
test does not prove or disprove normal hearing.  While 
audiometric testing is undoubtedly more precise than a 
whisper voice test, the whisper voice test is an alternative 
means of testing hearing.  In that regard, 15/15 feet for 
whispered voice test, which was the veteran's test result on 
enlistment and discharge examination, is considered "normal." 
See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  In 
addition, the remainder of the veteran's service records is 
negative for ear or hearing problems, as are the medical 
records for several decades after service.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002)(the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact, i.e., the lack of 
evidence is itself evidence).

Therefore, while the veteran and his representative may 
believe in hindsight that the information given by the 
veteran on the discharge examination was inaccurate, the 
December 2003 VA examiner's opinion is based on an accurate 
reporting of the evidence contained in the STRs.  In this 
regard, the December 2003 VA examiner pointed out that the 
veteran complained about other health problems at discharge 
examination, but was silent regarding hearing loss, tinnitus 
or any ear problems.  In fact, his STRs were silent despite 
the veteran's report to the December 2003 VA examiner that 
the onset of his bilateral hearing loss was in late 1951 and 
bilateral tinnitus was in 1952 to 1953 (during his active 
service).  A veteran is competent to report on his own 
symptoms, or, as in this case, that he had no symptoms.   

The only other evidence that purports to relate the veteran's 
bilateral hearing loss  and tinnitus to service comes from 
the statements of the veteran, his family and friends, and 
his representative.  To the extent that these statements 
relate the veteran's hearing loss and tinnitus to service, it 
is now well established that lay persons are not competent to 
comment on medical matters such as diagnosis and etiology; 
such matters require medical expertise.  See Grottveit, 
supra; Espiritu, supra.  The Board also finds that these lay 
statements are contrary to those made by the veteran in a 
December 1981 private hospital record, which reflects that he 
related his decreased hearing bilaterally to his occupation 
(he was then a crane operator), and not his military service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(Contemporaneous records are entitled to more probative 
weight than the recollections of the veteran and others of 
events which occurred years or even decades after discharge 
from service and made in the context of a claim for 
benefits). 

Absent competent medical evidence of a nexus between the 
claimed bilateral hearing loss and tinnitus and service, 
there is no basis upon which to grant service connection.  As 
the evidence preponderates against these claims, the benefit-
of-the-doubt doctrine is inapplicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specified information that should be provided concerning 
reopening previously denied claims.  As the claims have been 
reopened, all notification and development action needed to 
render a fair decision on that aspect of the appeal has been 
accomplished, to include all considerations under Kent, 
supra.

In this case, the RO sent a notice letter to the veteran in 
April 2003 that advised him of VA's responsibilities to 
notify and assist the veteran in his claim, to specifically 
include the information and evidence necessary to 
substantiate his claims for service connection.  The letters 
asked him to submit certain information, and informed him of 
VA's responsibility concerning obtaining evidence to 
substantiate his claim.  In addition, the letters explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information and authorization for VA 
to request such records not previously obtained.  In view of 
this, the Board finds that the Department's duty to notify 
has been fully satisfied.
 
The Board notes that the veteran was given the specific 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim), with cover letter to the April 
2006 statement of the case shortly after the Dingess decision 
was issued.  He was not, however, specifically invited to 
send VA whatever evidence he had in his possession pertaining 
to his claims. Thus the Board finds that a notice error and a 
timing error have occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

This veteran was not prejudiced by the omissions in the 
notice letter.  While the letter did not invite the veteran 
to send in evidence "in his possession," it nevertheless gave 
him the address to which he should send information 
describing additional evidence or the evidence itself.  Thus, 
the veteran was on notice that he could send the evidence 
needed to substantiate his claim directly to the VA.  And the 
veteran, in fact, submitted evidence on more than one 
occasion.

In regards to notice of the disability and effective date 
elements pursuant to Dingess, supra, as explained below, the 
Board has determined that service connection for each of the 
disabilities on appeal is not warranted. Consequently, the 
veteran has not been prejudiced by the timing error because 
the denial of the claim in this appeal renders moot any 
question as to the appropriate disability rating or effective 
date to be assigned.  See Sanders, supra.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
examinations in connection with each of his claim; the 
reports of which are of record.  A copy of his September 2006 
Travel Board hearing transcript is also of record.  Moreover, 
neither the veteran nor his representative has identified any 
existing pertinent records that need to be obtained.  In this 
regard, during the September 2006 hearing when asked if he 
had filed a workmen's compensation claim due to his low back, 
the veteran responded in the negative.  The veteran also 
stated that he does not have records from the doctor who 
treated him after service because he passed away a long time 
ago.  Although the veteran's representative requested a 
remand to obtain court martial records of the service member 
who caused the motor vehicle accident to show that the 
veteran was hit by a car; the Board concludes that these 
records are not necessary, as the service treatment records 
refer both to the circumstances and the extent of the 
veteran's injury, and the court martial records would relate 
to factors, such as the fault of the driver of the vehicle, 
that are not material to the veteran's claim.  Hence, a 
remand to obtain such records is not warranted.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency has not prejudiced the appellant and is, thus, 
harmless error.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Bernard v. Brown, 4 Vet. App. 384 
(1993)


ORDER

Service connection for degenerative changes of the lumbar 
spine is denied.

The claim for service connection for bilateral hearing loss 
is reopened; to this extent only, the appeal is granted.  
Service connection for bilateral hearing loss is denied.

The claim for service connection for tinnitus is reopened; to 
this extent only, the appeal is granted.  Service connection 
for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


